Citation Nr: 1041428	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for residuals of a dental 
trauma. 

3.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 
2002 and from March 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2009, the Board remanded for further development.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the issues 
on appeal.

In addition to the issues listed herein, the Veteran also 
perfected an appeal as to a claim for entitlement to service 
connection for a bilateral eye disability, which was also the 
subject of the Board's June 2009 remand.  During the pendency of 
the appeal, the RO granted service connection for bilateral dry 
eyes and photophobia in a July 2010 rating decision.  As this 
represents a full grant of the benefit sought, the issue is no 
longer before the Board.  

The issue of service connection for residuals of dental trauma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a headache disability related to 
service.  

2.  The preponderance of the evidence is against a finding that 
hypertension is related to service. 


CONCLUSIONS OF LAW

1.  The Veteran's headache disability was not incurred in or 
aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).

2.  Hypertension was not incurred in or aggravated by active 
military service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

The notice requirements were met in this case by a letter sent to 
the Veteran in July 2006.  This letter advised the Veteran of the 
information necessary to substantiate his claims and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b) (2010).  This letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The Veteran was afforded medical examinations in September 2009 
to determine the etiology of his headache disability and 
hypertension.  These opinions were rendered by medical 
professionals following a thorough examination and interview of 
the Veteran and review of the claims file.  The examiners 
obtained accurate histories and listened to the Veteran's 
assertions.  The examiners laid a factual foundation and reasoned 
basis for the conclusions that were reached.  Therefore, the 
Board finds that the examinations are adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that there has been substantial compliance 
with the June 2009 Board remand.  As noted above, the Veteran was 
afforded VA examinations in September 2009 for his claimed 
disabilities and his claims were readjudicated in a July 2010 
supplemental statement of the case.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing the 
facts pertinent to the issues on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Headaches

The Veteran contends that his headaches began after he passed out 
in boot camp and have continued ever since.  For this reason, the 
Veteran believes his claim for service connection should be 
granted.

With regard to complaints while he was in service, the Veteran's 
service treatment records show that he complained of headaches, 
but there is no diagnosis of a chronic headache disability.  The 
earliest complaint is noted in a February 1998 record when the 
Veteran had a syncopal episode and blacked out during boot camp.  
A February 1998 service treatment record reflects that the 
Veteran was ultimately diagnosed with having a hyperventilation 
episode and was returned to full duty.  The Veteran also 
complained of a headache, among other symptoms, in a June 1998 
service treatment record.  The service treatment record shows 
that the Veteran was diagnosed with pharyngitis and treated 
accordingly.  The Veteran also reported a headache and dizziness 
in an April 1999 service treatment record.  At this time, the 
Veteran was not diagnosed with any chronic headache disability.  
In April 2000 the Veteran had another syncopal episode and 
blacked out.  The Veteran was evaluated and told to return to the 
medical center if he had any additional symptoms.

In December 2001 the Veteran was hospitalized after he came in 
for treatment of a headache which lasted 2 days and which he 
described as the "worst headache in his life."  He had also 
reported that he suffered another syncopal episode.  The treating 
physicians reported the Veteran had a normal CT and spinal tap, 
no head trauma, and there were no neurological deficits noted.  
The Veteran reported that a few days later he felt better, but 
that the headache had returned.  The Veteran was not diagnosed 
with any headache disability and he was ultimately released by 
the hospital with a diagnosis of having suffered a syncopal 
episode and referred for light duty.

Post-service, in a February 2006 VA treatment record the Veteran 
reported that he suffered from headaches approximately once a 
week.  An April 2006 VA treatment record reported that the 
Veteran stated his headaches started about one year earlier when 
he began working at the post office.  The Veteran reported that 
the headaches were brought on by bright lights and they happened 
behind his eyes, similar to migraines.  

The Board notes that the Veteran has produced no competent 
evidence that he is currently diagnosed with a chronic headache 
disability.  In this regard a September 2009 VA examination 
report noted a history of headaches.  The examiner goes on to 
report that the Veteran has daily headaches which are made worse 
by light and stress.  The examiner further reported the Veteran's 
reflexes and cerebral examination were normal, with all cranial 
nerves intact and no carotid bruits present.  Ultimately, the 
examiner stated that there was no objective evidence of a primary 
headache disorder.

The Board acknowledges that the Veteran indicates he currently 
suffers from headache pain.  However, the Board notes that pain 
is not, in and of itself, a disability for the purposes of 
service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (stating that a "current disability" means a disability 
shown by competent medical evidence to exist at the time of the 
award of service connection); see also McCain v. Nicholson, 21 
Vet. App. 319 (2007) (noting that the requirement that a claimant 
have a current disability before service connection is satisfied 
when a claimant has a disability at the time a VA claim is filed 
or during the pendency of that claim.).

The Veteran is competent to report symptoms of head pain because 
this requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465 (1994).  As a lay person, however, the Veteran is not 
competent to offer an opinion on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a chronic headache disability.  The Veteran 
has produced no competent evidence or medical opinion in support 
of his claim that he suffers from such a disability, and the 
great weight of the evidence included in the record weighs 
against granting the Veteran's claim.  Accordingly, the Veteran's 
claim for service connection must be denied.

Hypertension

The Veteran essentially contends that he has hypertension related 
to service.

For certain chronic disorders, including hypertension, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For VA rating purposes, "hypertension" means that diastolic blood 
pressure is predominately 90 millimeter (mm) or greater; 
"isolated systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  See also the United 
States Court of Appeals for Veterans Claims (Court) discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).


As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in- service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) medical evidence of a nexus between 
(1) and (2).  See Hickson, supra.

In this case, it is undisputed that the Veteran now has 
hypertension, as is evidenced by the September 2009 VA 
examination report and numerous treatment records. Hickson 
element (1) is therefore satisfied.

Concerning Hickson element (2), in-service incurrence of disease 
or injury, the Board notes that service treatment records reflect 
elevated blood pressure readings on occasion.  In February 1998, 
the Veteran had an elevated systolic blood pressure reading of 
171, with a diastolic blood pressure reading of 77.  At the time 
of the reading, he had been hospitalized for a syncopal episode.  
The assessment was a hyperventilation episode.  Cardiovascular 
examination was negative for hypertension or any cardiac 
condition.  In June 2000, the Veteran was treated for 
hemorrhoids. At that time, he had a blood pressure reading of 
146/90.  In December 2001, the Veteran was hospitalized for 
testing related to severe headaches and syncopal episodes.  
During that time period, he had elevated blood pressure readings, 
including readings of 145/114, 145/104, 133/91, and 166/103.  
Then, in July 2003, when the Veteran received treatment for a 
left foot injury, he had a blood pressure was 154/90.  Despite 
the elevated blood pressure readings found in the record, the 
Veteran was not provided a diagnosis of hypertension while on 
active duty.  Notably, the examination report at service 
discharge in September 2001 reflected a blood pressure reading of 
123/75 and on the report of medical history at that time, the 
Veteran indicated no as to the inquiry whether has or has had 
high or low blood pressure.  Therefore, Hickson element (2) is 
not met and the claim fails on this basis alone.

The Board adds that hypertension was not diagnosed within the one 
year presumptive period after service.  See 38 C.F.R. §§ 3.307, 
3.309.  In this regard, post-service VA treatment records reflect 
that in February 2006, the Veteran reported that he was told he 
was "borderline" hypertensive.  At that time, his blood pressure 
was 132/90 and he was diagnosed with hypertension.

For the sake of completeness, the Board will discuss the 
remaining Hickson element.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
(noting that the Board has the fundamental authority to decide a 
claim in the alternative).

As to Hickson element (3), or medical nexus, the September 2009 
VA examination report addressed this issue.  Upon review of the 
claims folder and examination of the Veteran, the VA examiner 
indicated that she could not resolve the issue of the etiology of 
the Veteran's hypertension without resort to speculation.  She 
cited to the fact that the Veteran was not diagnosed with 
hypertension until after service and was started on medications 
two years after service.  She stated that in service he had some 
high blood pressure readings associated with significant stress 
which was expected given the situation.  She also pointed out 
that on other acute visits for other conditions, his blood 
pressure was normal.  The examiner concluded that "[t]o state 
that the elevated blood pressures during times of stress was the 
initial manifestation of his diagnosis of hypertension, is. . . 
speculative."  

The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See 38 C.F.R. § 3.102 (noting that reasonable 
doubt does not include resort to speculation or remote 
possibility); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(finding that medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating 
that a doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).
 
However, most recently, in Jones v. Shinseki , 23 Vet. App. 382, 
391 (2010), the Court noted that when a medical examiner 
concludes that he or she is unable to provide a nexus opinion 
without speculation, this alone does not make the medical opinion 
inadequate; a medical opinion with such language may be adequate 
if the examiner sufficiently explains the reasons for this 
inability.  Id. at 389- 90.  Here, as highlighted above, the 
examiner has explained specifically why she is not able to offer 
an opinion as to the etiology of the Veteran's hypertension and 
in fact cites to specific facts of this case.  The Board finds 
her opinion and rationale to be adequate for rating purposes.

There is no other medical evidence in the file regarding the 
relationship between the Veteran's current hypertension and 
service.  As noted above, the first indication of a disability 
was not identified until two years after service discharge.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim).  As such, since there is 
no medical evidence linking the Veteran's hypertension and  
active duty, service connection cannot be granted.

To the extent that the Veteran contends that his current 
hypertension is related to his military service, it is now well 
established that lay persons without medical training, such as 
the Veteran, are not competent to comment on medical matters such 
as date of onset or cause of a disability.  See Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(a)(1) (finding that competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The statements 
offered in support of his claim are not competent medical 
evidence and do not serve to establish a medical nexus.

The Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (noting that it is a claimant's 
responsibility to support a claim for VA benefits).

To the extent that the Veteran may contend that he has had 
hypertension continually since service, he has not presented 
supporting medical evidence.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (finding that there must be medical evidence on 
file demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  As has been discussed above, hypertension was 
initially diagnosed several years after service.

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had problems 
with dizziness since service.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  However, upon review of 
the claims folders, the Board finds that the assertions that the 
Veteran has had this problem since service are not credible.  In 
this regard, the Veteran's contentions are contrary to what is 
found in the post-service medical records which is negative for 
complaints, diagnoses, or treatment for hypertension for several 
years after his separation from military service.

In these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder for 
a few years following his separation from active duty, than the 
Veteran's claims.  Therefore, entitlement to service connection 
for hypertension based on post-service continuity of 
symptomatology must also be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for hypertension.  
Accordingly, the Board finds that Hickson elements (2) and (3) 
are not met, and the claim for entitlement to service connection 
for hypertension fails on these bases.

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt. 3 8 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a headache disability is denied.

Service connection for hypertension is denied.


REMAND

Unfortunately, a remand is required again in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence... is essential 
for a proper appellate decision").  

Residuals of Dental Trauma

In its June 2009 remand directives, the Board instructed the AOJ 
to obtain a VA opinion as to whether it was at least as likely as 
not that the Veteran's claimed residuals of dental trauma were 
caused by an in-service incident, a natural progression of a 
dental disease, or existed prior to service, but were aggravated 
by active service.

The Veteran was afforded a VA examination in September 2009.  
After a thorough review, the examiner opined the loss of teeth # 
23-26 was the result of a pre-existing condition, aggressive 
localized periodontitis, and failure to comply with therapy.  
However, although the examiner was instructed to provide an 
opinion as to aggravation if a pre-existing disability was found, 
no opinion was provided.  As such, further action is necessary in 
this case, in accordance with the previous Board remand 
directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting 
that as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following actions:

1.	Request that the September 2009 VA 
examiner review the claims file and 
offer an addendum opinion regarding the 
Veteran's residuals of dental trauma.  
If the September 2009 examiner is not 
available to provide an additional 
report, make arrangements for the file 
to be reviewed by another examiner who 
should be requested to supply the 
requested addendum opinion.  If further 
examination of the Veteran is necessary 
to provide the requested opinion, the 
Veteran should be scheduled for an 
additional examination.

The examiner should offer an opinion as 
to whether there is a 50 percent 
probability or greater that the 
Veteran's residuals of dental trauma 
were due to the aggravation of a 
condition that existed prior to his 
entry into service.  If the examiner 
finds that the Veteran lost teeth #s 23-
26 as a result of aggravation of a 
dental condition that existed prior to 
service, the examiner should opine as to 
whether there is 50 percent probability 
or greater that the teeth were lost as a 
result of a permanent worsening of the 
pre-existing condition as a result of 
service, or as a result of trauma 
sustained in service, or as to whether 
there is a 50 percent probability or 
greater that the loss of the teeth were 
the result of a natural progression of 
the condition. 

The rationale for all opinions must be 
provided.

2.	After completing the above, and any 
other development deemed necessary, the 
AOJ should readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


